Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 5/3/2021 has been entered.
Response to Amendment
By way of the amendment filed 5/3/2021: claim 1 is amended, claims 2-4, 7, 8, and 11-22 were previously presented, claims 5 and 6 are original, and claims 9 and 10 are canceled.
Claim Interpretation
The Examiner wishes to point out to applicant that the pending claims are directed towards an apparatus and as such will be examined under such conditions. The material worked upon or the process of using the apparatus is viewed as recitation of intended use and is given patentable weight only to the extent that structure is added to the claimed apparatus (Please see MPEP 2112.01 I and 2114-2115 for further details).
Claim Objections
Claim 1 is objected to because of the following informalities:  it is suggested to double check the punctuation in the amended portions of claim 1, since there appears to be errant periods in lines 8 (cables. each), 10 (ends. respectively;), 11 (modules .  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Dependent claims not listed separately are rejected due to their dependency.
Claim 1 recites the limitation “a nozzle configured to dispense a concrete mix" in line 4.  There is insufficient antecedent basis for this limitation in the claim.  Is this the same nozzle from line 3?

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 8, 11, 13, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Briesen (DE 102014015335; with EPO machine translation).  Regarding claim 1, Briesen teaches:
A plurality of towers (columns 11), that support a plurality of positioning cables (ropes 13/13’) that control the position of a nozzle support structure (dispensing head 2) that contains a concrete-dispensing nozzle (dispensing nozzle 22)
A nozzle configured to dispense a concrete mix (dispensing nozzle 22 and paragraph 0016), the nozzle support structure defining lower and upper ends thereof (the dispensing head 2 has upper and lower ends thereof as seen in Figure 1), the lower and being proximate to the nozzle and the upper end being opposite the lower end and distal from the nozzle (As can be seen in Figure 1, the ropes 13/13’ attach at upper and lower ends thereof)
A cable system comprising the plurality of positioning cables defining a plurality of vertical pairs of said positioning cables (As seen in Figure 1 the ropes 13/13’ are vertical pairs coming from each column 11), each said vertical pair comprising a lower and upper said positioning cable connected to the nozzle support structure at the lower 
A control system comprising a plurality of control modules connected to the plurality of positioning cables (paragraphs 0023-0024, motor driven cable drums), the plurality of control modules being operable to control the position of the nozzle support structure (paragraph 0030 and 0034; the drums connect to the ropes, the ropes 13/13’ connect to the dispensing head 2)
Regarding claim 2, Briesen teaches:
Wherein each said positioning cable that is connected to the nozzle support structure at the lower end is moveably attached to a movable platform attached to said each tower (Figure 1, the lower ropes 13 are attached to the lower end of the dispensing head 2, and then are attached the columns 11 at pulleys 14.  Pulleys spin, thus the ropes 13 are moveably attached to the pulleys and the pulleys (which spin, i.e. movable) are attached to the columns 11.  The claim only states movable, not movable along the height of the tower)
Regarding claim 8, Briesen teaches:
Wherein the plurality of positioning cables is connected to the nozzle support structure such that at least one pair of the cables is in counter tension with at least two other said positioning cables, thereby assuring stability of the three-dimensional printing system (As seen in Figure 1 Briesen shows four pairs of ropes.  Thus in the four column configuration there will be four pairs of ropes and by the shear nature of such a system each set of pairs will have a corresponding pair that naturally provide counter tension, due to how suspended masses work.)
Regarding claim 11, Briesen teaches:
Wherein the nozzle support structure is equipped with a gyroscopic stabilization system to damp out vibrations in the plurality of positioning cables (paragraph 0033)
Regarding claim 13, Briesen teaches:
Wherein a first said positioning cable is connected to the nozzle support structure at the lower end and a second positioning cable is connected to the nozzle support structure at the upper end, the first and second positioning cables being in vertical alignment with each other at the nozzle support structure (The arrangement shown in Figure 1 shows each pair of ropes 13/13’ being vertically aligned)
Regarding claim 15, Briesen teaches:
Wherein each of the plurality of control modules is connected to a different corresponding one of the plurality of positioning cables, said each control module controlling a distance that the corresponding positioning cable positions the nozzle support structure from the control module (As previously discussed the ropes are connected to the motor driven cable drums.  The controller of Briesen controls the length of the ropes to control the position of the nozzle, paragraph 0019, 0023, 0030)






Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Briesen, in view of Chen-Iun-Tai (U.S. PGPub 2018/0066441; already of record).  Regarding claim 3, Briesen is silent to
Wherein said each tower is at least one of telescoping and being modular in construction
In the same field of endeavor, Chen-Iun-Tai teaches telescoping towers for use with a large scale 3D printer (Figure 8 and paragraph 0064)
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the telescoping towers of Chen-Iun-Tai, since the telescoping allows for each smaller piece to fit inside the next larger to piece to allow the tower to fully collapse (paragraph 0064), which naturally will save space for storage purposes when not in use.
Regarding claim 17:
See remarks regarding claim 3.


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Briesen, in view of Rudakevych (U.S. PGPub 2013/0345876; already of record) and Peters (U.S. PGPub 2013/0292039; already of record), and as evidence by Tormach Labs: A Little CNC History (https://blog.tormach.com/cnc-history/ ; already of record)  Regarding claim 12, Briesen is silent to:
Wherein the control system is operable to identify an actual position of the nozzle in (x, y, z) space and then compare the actual position to a required position of the nozzle as defined by a G-Code at a corresponding time step and then adjust tension in one or more said positioning cables to change the actual position of the nozzle to the required position
In the same field of moving suspended objects on cables Rudakevych teaches using a feedback control system to ensure the suspended object is in the correct position (paragraphs 0085 and 0117), which works by measuring the known position and then adjusting that position based on the required position.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the feedback controller of Rudakevych, since it allows for precise locating of the suspended objected in motion.(paragraph 0085).
Rudakevych does not disclose the use of G-Code.
However, in the same field of endeavor Peters teaches a suspended 3D printer as a CNC tool for large scale construction (paragraph 0075).  As evidenced by Tormach Labs G-Code is a well-known and established CNC controller language.  It has been shown that a person of ordinary skill has good reason to pursue the known options in their art.  If this lead to an anticipated success, it is likely that it was not due to  KSR International Co. v. Teleflex Inc., 82 USPQ2d 1385, 1397 (2007).  Thus based on the prior art a skilled artisan would understand that G-code could easily be used to control the location of a cable suspended object, since the art discloses CNC control means for such apparatuses.

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Briesen, in view of Breite et al (U.S. PGPub 2015/0307321; herein Breite, already of record).  Regarding claim 16, Briesen is silent to:
\Wherein each said positioning cable comprises at least one of a microfilament braided line and a nano-composite fiber line
In the same field of endeavor Breite teaches using a carbon nanotube composite hoisting member (i.e. cable) for lifting loads (Abstract and Figure 11).
It would have been obvious to one having ordinary skill in the art at the time the invention was filed to use the carbon nanotube composite of Breite since it allows for power and data transmission without the need for extra cabling (Abstract).
Allowable Subject Matter
Claims 4-7, 14, 18, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Claims 20-22 are allowed since claim 20 incorporated previously allowed claim 4.
Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY J KENNEDY whose telephone number is (571)270-7068.  The examiner can normally be reached on Mon-Fri 8am-6pm. Direct Fax 571-270-8068.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Del Sole can be reached on 571-272-1130.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/TIMOTHY KENNEDY/Primary Examiner, Art Unit 1743